Freedman, P. J.
This action Was brought to recover damages for the alleged breach of warranty in the sale of a horse. The court below by its judgment decided all disputed questions of fact in favor'of the plaintiff. The court had a right to pass upon all questions of fact and its conclusion in this case cannot be said to be clearly against the weight of evidence. ' It must be assumed that the court decided that this defendant, at the time the mare in *778question was offered for sale, and struck off to the plaintiff, represented and warranted her to he sound.
The defendant must be treated under all the facts and circumstances of this case as having been, the agent for the real owner, and having failed, as was determined by the trial court, to disclose his principal, he is,' therefore, liable in damages for such breach of warranty. Argersinger v. Macnaughton, 114 N. Y. 535; Cabre v. Sturges, 1 Hilt. 160.
Judgment must, therefore, be affirmed, with costs.
MacLean and Leventritt, JJ., concur.
Judgment affirmed, with costs to the respondent.